Appellant files a motion for rehearing urging error in our decision regarding the admission of testimony of officers White and Timmins in regard to what they found in the store of appellant on the occasion in question. The place entered by said officers at such time was a public store house kept by appellant, which was open to the entry of any person who might desire to enter. While it is true the only purpose actuating the officers in going into such store was that of ascertaining the contents of a paper sack which they had seen parties bring out of said store and then throw back through the door, still we are not able to agree to the proposition that it was necessary for the officers to have a search warrant to enter said public place. There is nothing in *Page 262 
Steverson v. State, 2 S.W. Rep. 2d 453, which supports appellant's contention. In that case the entry was upon private premises and not a store house. The officers in the instant case made no search of appellant's premises and testified to nothing save what they observed in the store house which they entered in the usual and customary manner. We are of opinion that the motion of appellant is without merit, and same is overruled.
Overruled.